Case 1:17-cr-00350-LAP Document 1231 Filed 11/15/19 Page 1 of 1
Case 1:17-cr-00350-LAP Document 1230 Filed 11/14/19 Page 1 of 1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

November 14, 2019

 

 

 

BY ECF USDC SDNY

The Honorable Loretta A. Preska if

United States District Court

Southern District of New York ELECTROMICALLY FILED
500 Pear! Street DOC #:

New York, New York 10007 DATE FILED. i\-Is _ \4

 

 

 

Re: United States v. Nikoloz Jikia
17 Cr. 350 (LAP)
18 Civ. 5754 (LAP)

Dear Judge Preska:

The Government writes, upon consent of defense counsel, to request an adjournment of the
November 20, 2019, conference currently scheduled in the above-captioned matters. The
defendant and the Government are continuing to discuss potential pre-trial resolution of this case,
including the possibility of the defendant re-pleading to new or previously dismissed counts. In
order to facilitate, and possibly conclude, those discussions, the parties request an_adjournment
until December 5, 2019, at 1:00 p.m. In the event that the parties expect that a change of plea will
occur at that time, the Government will inform the Court in advance and provide all relevant
documents.

   

Respectfully submitted,

GEOFFREY S. BERMAN
So or dered . United States Attorney

“Oo By:/s/ Andrew C. Adams
} Andrew C, Adams
Assistant United States Attorney
Southern District of New York
I /is/aoit (212) 637-2340
Andrew.Adams@usdoj.gov

 

 

 
